422 F.2d 1322
UNITED STATES of America, Plaintiff-Appellee,v.Angelo LUIS, Defendant-Appellant.
No. 27740 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
Feb. 6, 1970.

Shalle Fine (court appointed), Miami, Fla., for defendant-appellant.
William A. Meadows, Jr., U.S. Atty., Lloyd G. Bates, Jr., Asst. U.S. Atty., Miami, Fla., for plaintiff-appellee.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
Before THORNBERRY, MORGAN and CARSWELL, Circuit Judges.
PER CURIAM.


1
Here petitioner-appellant by objection prior to publication of the Court's opinion and after notice from the Clerk under Rule 18 of the Rules of this Court objected to submission without oral argument.  He again attacks this by petition for rehearing.  We find, however, that there is no merit to his contention.  United States v. Ambers, 5 Cir., 1969, 416 F.2d 942, cert. denied, 1970, 396 U.S. 1039, 90 S.Ct. 686, 24 L.Ed.2d 683.


2
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.